Per Curiam. Petitioner William Jackson was convicted of burglary in the Jefferson Circuit Court and on March 9, 1964 was sentenced to five years in the State Penitentiary. He was a pauper and represented by court appointed counsel. Petitioner prayed an appeal from said conviction, which appeal was denied by the trial court and petitioner now proceeds under Criminal Rule No. 1 of this court. We now grant said appeal from the burglary conviction and direct that a complete record of all the proceedings and evidence in the burglary trial be filed in this court within a reasonable time and without cost to the petitioner; and we appoint Honorable E. Harley Cox, Jr. to represent petitioner on this appeal. The petitioner’s bond for release pending disposition of said, appeal is hereby fixed at $2,500.00 with sureties to be approved by the clerk of this court. Harris, C. J., dissents.